DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 11/23/2019 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2019212047. 
Status of Application
Claims 1-20 are pending. Claims 1-5, 8-12, and 15-19. Claims 1, 8, and 15 are independent claims. This FINAL Office action is in response “Amendments and Remarks” received on 8/18/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/18/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 8-11, and 15-18 are rejected under 35 USC 103 as being unpatentable over Koda et al. (United States Patent Publication 2018/0113474) in view Lacaze et al. (United States Patent Publication 2020/0055524).
With respect to Claim 1: While Koda discloses “An automatic driving control system comprising” [Koda, ¶ 0029-0020, 0037, and 0061]; 
“an automatic driving vehicle” [Koda, ¶ 0029-0020, 0037, and 0061]; 
“and a server device connected to the automatic driving vehicle via a network” [Koda, ¶ 0029-0020, 0037, and 0061]; 
“wherein the server device includes a database storing information about vehicle driving characteristics of each of areas where the automatic driving vehicle is operated” [Koda, ¶ 0029-0020, 0037, and 0061]; 
“and a control unit that, in a case where it is determined, based on position information of the automatic driving vehicle acquired via the network, that the automatic driving vehicle is located within an area stored in the database” [Koda, ¶ 0029-0020, 0037, and 0061];
“controls an operation of the automatic driving vehicle, based on the information about the vehicle driving characteristics of the area stored in the database” [Koda, ¶ 0029-0020, 0037, and 0061]; 
“and wherein the information about the vehicle driving characteristics includes vehicle operating rules peculiar to each of the areas regarding a speed limit” [Koda, ¶ 0029-0020, 0037, and 0061];
Koda does not specifically state all of the possible rules in the database.
Lacaze, which is also an autonomous vehicle system, teaches that rules databases can have lots of information, and teaches “and wherein the information about the vehicle driving characteristics includes vehicle operating rules peculiar to each of the areas regarding a speed limit” [Lacaze, ¶ 0038, 0043 0055, 0069, 0072 and 0087];
 “an inter-vehicle distance” [Lacaze, ¶ 0038, 0055, 0069, 0072 and 0087];
“an operation time of a blinker” [Lacaze, ¶ 0038, 0046, 0055, 0069, 0072 and 0086]; 
“whether operating of a blinker is permitted” [Lacaze, ¶ 0038, 0046, 0055, 0069, 0072 and 0086]; 
“whether stopping before a railroad crossing is required” [Lacaze, ¶ 0055-0056, 0081, and 0085]; 
“and rules for making turns” [Lacaze, ¶ 0072 and 0074-0081].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lacaze into the invention of Koda to not only include data about what rules that autonomous vehicles need to follow in certain regions as the vehicle travels as Koda  discloses but to also include rules about turns, railroads, and more in-depth vehicle control as taught by Lacaze with a motivation of creating a safer and more reliable autonomous vehicle [Lacaze, ¶ 0004]. Additionally,  the claimed invention is merely a combination of old, well known elements autonomous vehicle control based on rules of the roads and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: Koda discloses “The automatic driving control system according to claim 1, wherein the database stores information about vehicle automatic driving control rules in each area” [Koda, ¶ 0029-0030]; 
“and the control unit controls the operation of the automatic driving vehicle according to the vehicle automatic driving control rules in the area where the automatic driving vehicle is located” [Koda, ¶ 0029-0030].
With respect to Claim 3: Koda discloses “The automatic driving control system according to claim 2, wherein the automatic driving control rules include an automatic driving control rule for a vehicle operating state” [Koda, ¶ 0026,0029-0020, and 0033]; 
“and based on information about an operating state of the automatic driving vehicle acquired via the network, the control unit controls the operation of the automatic driving vehicle according to an automatic driving control rule corresponding to the operating state of the automatic driving vehicle” [Koda, ¶ 0026,0029-0020, and 0033].
With respect to Claim 4: Koda discloses “The automatic driving control system according to claim 2, wherein the automatic driving control rules include an automatic driving control rule for a lane in which the automatic driving vehicle is traveling” [Koda, ¶ 0026,0029-0020, 0033, and 0050]; 
“and based on information about a lane in which the automatic driving vehicle is traveling acquired via the network, the control unit controls the operation of the automatic driving vehicle according to an automatic driving control rule corresponding to the lane in which the automatic driving vehicle is traveling” [Koda, ¶ 0026,0029-0020, 0033, and 0050].
With respect to Claims 8-11: all limitations have been examined with respect to the system in claims 1-4. The device taught/disclosed in claims 8-11 can clearly perform on the system of claims 1-4. Therefore claims 8-11 are rejected under the same rationale.
With respect to Claims 15-18: all limitations have been examined with respect to the system in claims 1-4. The medium taught/disclosed in claims 15-18 can clearly perform on the system of claims 1-4. Therefore claims 15-18 are rejected under the same rationale.
Claims 5-7, 12-14, and 19-20 are rejected under 35 USC 103 as being unpatentable over Koda et al. (United States Patent Publication 2018/0113474) in view Lacaze et al. (United States Patent Publication 2020/0055524) and in further view of Lai et al. (United States Patent Publication 2017/0185854).
With respect to Claims 5-7: While Koda discloses “The automatic driving control system according to claim 1, wherein the information about the vehicle driving characteristics of each of the areas” [Koda, ¶ 0026, 0029-0030, and 0061];
Koda does not specifically state how the databases are created.
Lai, which is also a vehicle control system teaches “wherein the information about the vehicle driving characteristics of each of the areas is created by analyzing vehicle information of each area acquired via the network” [Lai, Abstract ¶ 0019, 0021, 0023, and 0035];
“wherein the vehicle information includes vehicle information captured by an imaging device mounted in the vehicle” [Lai, Abstract ¶ 0019, 0021, 0023, and 0035];
“wherein the vehicle information includes vehicle information acquired by road-to-vehicle communication” [Lai, Abstract ¶ 0019, 0021, 0023, and 0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lai into the invention of Koda to not only include data about what rules that autonomous vehicles need to follow in certain regions as the vehicle travels as Koda  discloses but to also update the database based on vehicles using the road as taught by Lai with a motivation of creating a safer and more reliable autonomous vehicle that can update changes [Lai, ¶ 0035]. Additionally,  the claimed invention is merely a combination of old, well known elements autonomous vehicle control based on rules of the roads and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 12-14: all limitations have been examined with respect to the system in claims 5-7. The device taught/disclosed in claims 12-14 can clearly perform on the system of claims 5-7. Therefore claims 12-14 are rejected under the same rationale.
With respect to Claims 19-20: all limitations have been examined with respect to the system in claims 5-7. The medium taught/disclosed in claims 19-20 can clearly perform on the system of claims 5-7. Therefore claims 19-20 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669